 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     JAMES PRESLEY,                    ) NO. EDCV 18-1979-DSF (KS)
11                                     )
                  Plaintiff,
12          v.                         )
                                       ) ORDER: DISMISSING COMPLAINT
13                                     ) WITHOUT PREJUDICE
     SOCIAL SECURITY                   )
14
     ADMINISTRATION,                   )
15                                     )
                     Defendant.
16   _________________________________ )
17
18         On September 17, 2018, Defendant removed the above-entitled action from Riverside
19   County Superior Court to the Central District on the grounds that, inter alia, Plaintiff, a
20   California resident proceeding pro per, appears to disagree with a determination by the Social
21   Security Administration regarding disability benefits. (Dkt. No. 1.) On September 19, 2018,
22   the Court issued its Case Management Order. (Dkt. No. 5.) On September 21, 2018,
23   Defendant filed a Motion to Dismiss (the “Motion”) in which Defendant argues that the Court
24   lacks jurisdiction because “it appears that Plaintiff has received the relief that he sought,” and,
25   further, Plaintiff “has not received a final decision from the Commissioner.” (Dkt. No. 6.) On
26   September 25, 2018, the Court ordered Plaintiff to file an Opposition to the Motion no later
27   than October 16, 2018. (Dkt. No. 9.) On October 18, 2018, the Court received in the mail the
28

                                                     1
 1   Court’s September 19, 2018 Case Management Order, which was marked “return to sender”
 2   and “address unknown.” (Dkt. No. 10.)
 3
 4          On November 8, 2018, after Plaintiff had missed his deadline for filing an opposition
 5   to the Motion by more than three weeks, the Court ordered Plaintiff to show cause no later
 6   than November 22, 2018 why the action should be not dismissed for failure to prosecute and
 7   oppose the Motion pursuant to Rule 41 of the Federal Rules of Civil Procedure and Local Rule
 8   7-12. (Dkt. No. 11.)
 9
10         More than two weeks have now passed since the deadline for Plaintiff’s response to the
11   Court’s November 8, 2018 Order, and the Court has not received any communication from
12   Plaintiff. Indeed, Plaintiff has not communicated with the Court about his case since the action
13   was removed to federal court almost three months ago. Accordingly, the Court concludes that
14   the action should be dismissed without prejudice for Plaintiff’s failure to prosecute, oppose a
15   motion to dismiss, and notify the Court of his change of address pursuant to Federal Rule of
16   Civil Procedure 41(b) and Local Rules 7-12 and 41-6.
17
18                                              DISCUSSION
19
20         Local Rule 41-6 states that “[i]f mail directed by the Clerk to a pro se plaintiff’s address
21   of record is returned undelivered by the Postal Service, and if, within fifteen (15) days of the
22   service date, such plaintiff fails to notify, in writing, the Court and opposing parties of said
23   plaintiff’s current address, the Court may dismiss the action with or without prejudice for want
24   of prosecution.” In the instant case, more than 50 days have passed since the Court’s
25   September 19, 2018 Case Management Order was returned undelivered by the Postal Service.
26   To date, Plaintiff has not notified the Court of a current address. Further, under Local Rule 7-
27   12, a litigant’s “failure to file any required document, or the failure to file it within the deadline,
28   may be deemed consent to the granting or denial of [a] motion.” Finally, Rule 41(b) of the

                                                       2
 1   Federal Rules of Civil Procedure grants federal district courts the authority to sua sponte
 2   dismiss actions for failure to prosecute. Link v. Wabash R. Co., 370 U.S. 626, 629-30 (1962).
 3   In determining whether dismissal for lack of prosecution is proper, a court must weigh several
 4   factors, including: (1) the public’s interest in expeditious resolution of litigation; (2) the
 5   court’s need to manage its docket; (3) the risk of prejudice to defendants; (4) the availability
 6   of less drastic sanctions; and (5) the public policy favoring the disposition of cases on their
 7   merits. Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Ferdik v. Bonzelet, 963 F.2d
 8   1258, 1260-61 (9th Cir. 1992).
 9
10         In this case, the first two factors – public interest in expeditious resolution of litigation
11   and the need to manage the Court’s docket – weigh in favor of dismissal. Plaintiff has allowed
12   a Motion to Dismiss to languish on the Court’s docket for more than two months without
13   responding, has never communicated with the Court about his case, and has neglected to keep
14   the Court apprised of his current address. Plaintiff’s inaction – and unknown whereabouts –
15   hinders the Court’s ability to move this case toward disposition and indicates that Plaintiff
16   does not intend to litigate this action diligently.
17
18         The third factor – prejudice to defendant – also counsels in favor of dismissal. The
19   prejudice to a defendant simply from the pendency of a lawsuit is insufficient, on its own, to
20   warrant dismissal. Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir. 1984). However, the Ninth
21   Circuit has held that prejudice may be presumed from unreasonable delay. See In re Eisen,
22   31 F.3d 1447, 1452-53 (9th Cir. 1994); Moore v. Teflon Commc’ns. Corp., 589 F.2d 959, 967-
23   68 (9th Cir. 1978). Although this presumption may be rebutted where the plaintiff proffers a
24   non-frivolous excuse for the delay, see Laurino v. Syringa Gen. Hosp., 279 F.3d 750, 753 (9th
25   Cir. 2002); Pagtalunan, 291 F.3d at 642 (citing Yourish v. California Amplifier, 191 F.3d 983,
26   991 (9th Cir. 1999), here, Plaintiff has provided no explanation, frivolous or otherwise, for his
27   failure to engage in this matter since it was removed to federal court almost three months ago.
28   Accordingly, the “prejudice” element favors dismissal.

                                                      3
 1         The fourth factor – the availability of less drastic sanctions – ordinarily counsels against
 2   dismissal. However, the Court invited Plaintiff to request an extension of time to oppose the
 3   Motion, and Plaintiff neglected to respond. See Henderson v. Duncan, 779 F.2d 1421, 1424
 4   (9th Cir. 1986) (“The district court need not exhaust every sanction short of dismissal before
 5   finally dismissing a case but must explore possible and meaningful alternatives.”) (citation
 6   omitted). The Court therefore concludes that sanctions other than dismissal are no longer
 7   available or appropriate.
 8
 9         Only the fifth factor, the general policy favoring resolution of cases on the merits,
10   arguably favors retention of this action on the Court’s docket. It is, however, the responsibility
11   of the moving party to move the case toward disposition on the merits at a reasonable pace
12   and to refrain from dilatory and evasive tactics. Morris v. Morgan Stanley & Co., 942 F.2d
13   648, 652 (9th Cir. 1991). The Court cannot reach the merits of a case when Plaintiff has failed
14   to oppose a pending motion to dismiss, has never communicated with the Court about his case,
15   and has neglected to keep the Court apprised of his current address. Thus, it does not appear
16   that the Court’s retention of this action would increase the likelihood that the matter would be
17   resolved on its merits.
18   \\
19   \\
20   \\
21   \\
22   \\
23   \\
24   \\
25   \\
26   \\
27   \\
28   \\

                                                    4
 1
 2                                         CONCLUSION
 3
 4         For the foregoing reasons, IT IS ORDERED that the above captioned matter is
 5   DISMISSED without prejudice, and, as required by Rule 58(a)(1) of the Federal Rules of Civil
 6   Procedure, final judgment will be issued separately.
 7
 8         IT IS SO ORDERED.
 9
10   DATED: December 11, 2018
11
12                                                     ________________________________
                                                               DALE S. FISCHER
13                                                     UNITED STATES DISTRICT JUDGE
14   Presented by:
15   ___________________________________
16            KAREN L. STEVENSON
     UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
